In a support proceeding, the appeal, as limited by appellant’s brief, is from so much of an order of the Family Court, Queens County, dated January 15, 1974, as directed appellant to submit to a pretrial examination and adjudged appellant in contempt of court. Order affirmed insofar as appealed from, without costsi Respondent’s attorney may make application to the Family Court for an award of counsel fees, if so advised. The examination before trial of appellant shall proceed at the place directed in the order under review at a time to be specified in a written notice of not less than 10 days, to be given by respondent, or at such other time and place as may be agreed by the parties. Hopkins, Acting F. J., Latham, Cohalan, Brennan and Munder, JJ., concur.